Case 1:17-cv-00780-RGA Document 71 Filed 12/28/20 Page 1 of 3 PageID #: 1396




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

CYWEE GROUP LTD.,                                 CASE NO. 1:17-cv-00780-RGA

       Plaintiff,                                 JOINT STATUS REPORT

v.                                                JURY TRIAL DEMANDED

MOTOROLA MOBILITY LLC,

       Defendant.


       Pursuant to the Court’s oral order dated December 21, 2020, Plaintiff CyWee Group

Ltd. (“CyWee Group”) and Defendant Motorola Mobility LLC respectfully submit the

following joint status report:

       In the instant case, CyWee asserts infringement of claims 1, 3–5, 14–17, and 19 of U.S.

Patent No. 8,441,438 (“the ’438 patent”), and claims 10 and 12 of U.S. Patent No. 8,552,978

(“the ’978 patent”). On January 14, 2019, the Court stayed this action pending final resolution

(including appeals) of IPR2018-01257 and IPR2018-01258 filed by Google LLC (the “Google

IPRs”).

       As shown in the table below, on January 9, 2020, the PTAB held that the claims

subject to the Google IPRs are invalid:

 Asserted Patent                 IPR Case No.                 Claims Held Invalid
 8,441,438                       IPR2018-01258                1, 3–5
 8,552,978                       IPR2018-01257                10, 12

CyWee appealed the PTAB’s final written decisions in the Google IPRs to the Federal Circuit

and those appeals (Case Nos. 2020-1565, 2020-1567) are currently pending. Oral argument

has been scheduled for January 4, 2021.
Case 1:17-cv-00780-RGA Document 71 Filed 12/28/20 Page 2 of 3 PageID #: 1397




       Asserted claims 14–17 and 19 of the ’438 patent are not subject to the Google IPRs.

Those claims are however subject to an IPR filed by ZTE (the “ZTE IPR”), as shown in the

table below:

 Asserted Patent                 IPR Case No.        Instituted Claims
 8,441,438                       IPR2019-00143       1, 4, 5, 14–17, 19

Additionally, amended claims are proposed in the ZTE IPR. Oral argument took place on

November 18, 2020. On November 4, 2020, the PTAB issued an order in the ZTE IPR,

which adjusted the due date for it to issue a final written decision to January 18, 2021.
Case 1:17-cv-00780-RGA Document 71 Filed 12/28/20 Page 3 of 3 PageID #: 1398




Dated: December 28, 2020


Respectfully submitted:

 STAMOULIS & WEINBLATT LLC                  POTTER ANDERSON & CORROON LLP

 /s/ Stamatios Stamoulis                    /s/ David E. Moore
 Stamatios Stamoulis #4606                  David E. Moore (#3983)
 stamoulis@swdelaw.com                      dmoore@potteranderson.com
 Richard C. Weinblatt #5080                 Bindu A. Palapura (#5370)
 weinblatt@swdelaw.com                      bpalapura@potteranderson.com
 Two Fox Point Centre                       Stephanie E. O’Byrne (#4446)
 6 Denny Road, Suite 307                    sobyrne@potteranderson.com
 Wilmington, DE 19809                       Hercules Plaza, 5th Floor
 Tel: (302) 999-1540                        1313 N. Market Street
                                            Wilmington, DE 19801
 Michael W. Shore (Texas 18294915)          Tel: 302) 984-6000
 Alfonso G. Chan (Texas 24012408)
 Christopher Evans (Texas 24058901)         Stephen M. Hankins
 Ari B. Rafilson (Texas 24060456)           RILEY SAFER HOLMES & CANCILA LLP
 William D. Ellerman (Texas 24007151)       456 Montgomery Street, Floor 16
 Paul T. Beeler (Texas 24095432)            San Francisco, CA 94101
 SHORE CHAN DEPUMPO LLP                     Tel: (415) 275-8550
 901 Main Street, Suite 3300
 Dallas, Texas 75202                        Attorneys for Motorola Mobility LLC
 Telephone (214) 593-9110
 Facsimile (214) 593-9111

 Attorneys for Plaintiff CyWee Group Ltd.
